Mr. Justice Paxson
delivered the opinion of the court,
The defendant’s fifth point ought to have been affirmed. If, as was alleged, the money was placed in Gill’s hands for investment, with an understanding or agreement that until he could find a satisfactory mortgage he should pay interest thereon, the plaintiffs below cannot hold him as a trustee, nor follow his deposit in the bank as trust money. As the court below negatived the point, we must assume the jury would have found the facts as stated therein. The plaintiffs cannot treat Gill in the dual character of trustee and debtor. Undoubtedly the receipt by him of the money for investment^ ]vjtb.QUÍ ijnwe, 'vyould have made him^/tuugtee. The money would have been trust money, and if misapplied, could have been followed until it reached the hands of an innocent holder for value. But the agreement to pay interest necessarily implied the rightjo use the money. Interest is the price or consideration for Jfhte ruse of money. It-follows that Gill became the nmreMsSSjgy or debtor .of the plaintiffs, subject to the duty of investing Ri^-money iaa mortgage when a suitable opportunity should oe¿UB?v^nU|tlfe mean time he had the right to use it in any way liig convenience or necessities required. When deposited in the bank, it was the money of Gill, not of the plaintiffs, if the facts be as stated in the point.
The remaining assignments are without merit.
Judgment reversed, and a venire facias de novo awarded.